The decision of this court, handed down on February 1, 1928,  is hereby amended so as to read as follows: Upon reargument, order granting defendant’s motion to set aside the verdict and grant a new trial affirmed, with costs. We are of opinion that under section 861 of the Penal Law,  the oral contract set forth in the complaint is void. Rich, Young and Kapper, JJ., concur; Hagarty, J., not voting; Lazansky, P. J., concurs in result, holding to his views expressed in the former decision, although of opinion that the section of the Penal Law in question is unconstitutional.